Title: From George Washington to Meshech Weare, 8 July 1781
From: Washington, George
To: Weare, Meshech


                  Dear Sir
                     
                     Head Quarters near Dobbs’ Ferry July 8th 1781
                  
                  I have been informed by Colonel Dearborn & some others, that the State of New Hampshire has procured & put up the greater part of the salted Provisions required by Congress of that State for the use of the army—altho I have been so unfortunate as not to have received any exact account or official Return of the quantity that may be expected from thence, yet I will presume upon a considerable supply, as the exertions of the State seem principally to have been confined to that article—Not more than thirty fat Cattle having been received from your State since the close of last Campaign.
                  It has now become extremely important that all these salted Provisions (except those on the Connecticut River) should be forwarded as expeditiously as possible to some place within reach of the Army—As it is impracticable to have this speedily effected by land transportation; I must therefore entreat most earnestly that you will be pleased to have Transports provided, and send on the whole of the aforesaid salted meat by Water to Providence in the State of Rhode Island—Let me impress upon you the necessity of this business, of giving every necessary instruction & affording every aid to the Deputy or Asst Quarter Master of the State, and taking every possible precaution to prevent it falling into the hands of the Enemy.  The provision should be deposited at Providence in the charge of the Commissy of Issues, State Agent, or some careful Person who must be accountable for it.  I wish all the Rum which has been purchased by the State for the Continent may be forwarded in the same manner & to the same place.
                  The french Army has now formed a junction with us—We have advanced to this place—suffer me to add, that we must depend upon the exertions of the Eastern States to furnish the supply of Beef Cattle, that has been called for, in order to enable us to keep the field.
                  I think it will be adviseable, to transport the Provisions & Rum, in small swift sailing Coasters, the chance of loss by capture will not be so great—The matter also ought to be kept as much a secret as may be.
                  I shall anxiously expect your answer by the earliest opportunity.  I have the honor to be With great esteem & respect Your Most Obedt Servant
                  
                     Go: Washington
                  
               